Name: 82/310/EEC: Commission Decision of 29 April 1982 amending Decision 81/713/EEC on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-18

 Avis juridique important|31982D031082/310/EEC: Commission Decision of 29 April 1982 amending Decision 81/713/EEC on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community Official Journal L 137 , 18/05/1982 P. 0026 - 0028*****COMMISSION DECISION of 29 April 1982 amending Decision 81/713/EEC on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (82/310/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Brazil, approved for the purposes of the importation of fresh beef and veal and meat of domestic solipeds into the Community, was drawn up initially by Commission Decision 81/713/EEC (2), as last amended by Decision 82/21/EEC (3); Whereas further on-the-spot inspections have shown that the hygiene standards of other establishments proposed by Brazil have been improved and may now be considered to be satisfactory; whereas these establishments may therefore be entered on the said list; Whereas these inspections have, however, revealed in some previously approved establishments insufficient effort to improve certain hygiene standards or even a lowering of those standards; whereas this situation is not such as to require immediate withdrawal of Community approval, but it does at least justify the limitation thereof to a certain period at the end of which the said approval will be cancelled automatically if, meanwhile, the necessary measures have not been taken and their effective application verified by a further on-the-spot inspection to be requested by the Brazilian authorities if they deem it necessary; Whereas it is therefore necessary to amend the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/713/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 30. 12. 1972, p. 28. (2) OJ No L 257, 10. 9. 1981, p. 28. (3) OJ No L 9, 14. 1. 1982, p. 34. ANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 0005 // Cooperativa Rural Serrana Ltda, TupanciretÃ £, Rio Grande do Sul // 0006 // FrigorÃ ­fico Mouran AraÃ §atuba SA, AraÃ §atuba, SÃ £o Paulo // 0007 // Swift Armour SA, IndÃ ºstria e ComÃ ©rcio, Santana do Livramento, Rio Grande do Sul // 0076 // SA FrigorÃ ­fico Anglo, Barretos, SÃ £o Paulo // 0196 (1) // FrigorÃ ­fico Bordon SA, Presidente Prudente, SÃ £o Paulo // 0226 // FrigorÃ ­fico Bordon SA, BagÃ ©, Rio Grande do Sul // 0232 // Cooperativa IndÃ ºstrial Regional de Carnes e Derivados Ltda, BagÃ ©, Rio Grande do Sul // 0385 // FrigorÃ ­fico Mouran SA, Andradina, SÃ £o Paulo // 0451 // FrigorÃ ­fico Vale do TietÃ ª SA, JosÃ © BonifÃ ¡cio, SÃ £o Paulo // 0458 // FrigorÃ ­fico UniÃ £o SA, Presidente EpitÃ ¡cio, SÃ £o Paulo // 0506 // Frisa - FrigorÃ ­fico Rio Doce SA, Colatina, EspÃ ­rito Santo // 0716 // FrigobrÃ ¡s - Companhia Brasileira de FrigorÃ ­ficos, Toledo, ParanÃ ¡ // 0760 // Cooperativa Regional Castilhense de Carnes e Derivados Ltda, JÃ ºlio de Castilhos, Rio Grande do Sul // 0761 // FrigorÃ ­fico Vacariense SA IndÃ ºstria e ComÃ ©rcio, Vacaria, Rio Grande do Sul // 0834 // FrigorÃ ­fico Kaiowa SA, Presidente Venceslau, SÃ £o Paulo // 0876 // Peteffi & Cia. Ltda., Caxias do Sul, Rio Grande do Sul // 0906 // FrigorÃ ­fico T. Maia SA, Governador Valadares, Minas Gerais // 0954 // Sola S/A FrigorÃ ­fico, Sete Lagoas, Minas Gerais // 1602 // Bon Beef IndÃ ºstria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo // 1651 // FrigorÃ ­fico Extremo Sul SA, Pelotas, Rio Grande do Sul // 1676 // FrigorÃ ­fico CaiapÃ ³ SA, UberlÃ ¢ndia, Minas Gerais // 1926 // FrigorÃ ­fico Anselmi SA IndÃ ºstria de Carnes, Derivados e Conservas, Pelotas, Rio Grande do Sul // 2007 // Cooperativa Rural Alegretense Ltda, Alegrete, Rio Grande do Sul // 2023 // FrigorÃ ­fico Quatro Rios SA, Votuporanga, SÃ £o Paulo // 2051 // Frinasa - FrigorÃ ­fico Nanuque SA, Nanuque, Minas Gerais // // (1) Until 31 December 1982. B. Cutting premises 1.2 // // // Establishment No // Address // // // 0001 // Comabra - Cia de Alimentos do Brasil SA, Osasco, SÃ £o Paulo // 0030 // SA FrigorÃ ­fico Anglo, Pelotas, Rio Grande do Sul // // II. HORSE MEAT Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 0003 // FrigorÃ ­fico Yukijirushi do ParanÃ ¡ SA, Curitiba, ParanÃ ¡ // 0055 (1) // Martini Meat SA - ComÃ ©rcio, ImportaÃ §Ã £o e ExportaÃ §Ã £o de Carnes, Apucarana, ParanÃ ¡ // 0396 // Cormasa - Curtumes Matadouros SA, Senhor do Bonfim, Bahia // 0733 // IndÃ ºstria e ComÃ ©rcio Sonva SA, Pelotas, Rio Grande do Sul // 0924 // Mafisa - Matadouro e FrigorÃ ­fico Industrial SA, Belo Jardim, Pernambuco // 1803 // Fava - Industrial de Alimentos Ltda, Araguari, Minas Gerais // 2168 // Matadouro Itaobim SA - Maisa, Itaobim, Minas Gerais // // (1) Until 31 December 1982. III. COLD STORES 1.2 // // // Establishment No // Address // // // 0072 // Cefri Centrais de Estocagem Frigorificada Ltda, Mairinque SÃ £o Paulo // 0078 // Interfrio SA Comercial e Industrial, Pelotas, Rio Grande do Sul // 0535 // Matadouro e FrigorÃ ­fico Industrial SA - Mafisa, Recife, Pernambuco // 0933 // Companhia Brasileira de Armazenamento - Cibrazem, Rio de Janeiro // 0966 // C. Sola, ComÃ ©rcio e ExportaÃ §Ã £o SA, TrÃ ªs Rios, Rio de Janeiro // 1075 // FrigorÃ ­fico de Cotia SA, Santos, SÃ £o Paulo // 1127 // Companhia Brasileira de Armazenamento - Cibrazem, Curitiba ParanÃ ¡ // 1599 // Martini Meat SA ComÃ ©rcio, ImportaÃ §Ã £o e ExportaÃ §Ã £o de Carnes, ParanaguÃ ¡, ParanÃ ¡ // 1945 // Departamento Estadual de Portos Rios e Canais, Rio Grande, Rio Grande do Sul // 1958 // Avante SA Produtos AlimentÃ ­cios, Santos, SÃ £o Paulo // 2176 // Frimorite FrigorÃ ­fico Ltda, SÃ £o GonÃ §alo, Rio de Janeiro // //